Title: To Thomas Jefferson from Robert Carter, 27 July 1778
From: Carter, Robert
To: Jefferson, Thomas



Sir
Nominy Hall 27 July 1778

Your favor inclosing £36 11 0 is now before me, which Sum I consider as a full discharge of your Bond payable to me, conditioned to pay £27 10 0 which Bond is herein inclosed, striped of its Seal &c. You are pleased to Say that the practical part of musick afforded you much Entertainment and that you wanted an Organ. I have two daughters, who practice upon keyed Instruments; their music Master did enter into the continental Service, who lately resigned his commission. The Girls and Mrs. Carter are in Expectation of Mr. Victors returning to his former Calling. I had imbibed a very destructive notion touching the Religion of revelation that it was of human Institution only and that the Civil power had closed in with it for temporary advantages only. It does not  appear fit to mention, here, the probable motives that lead to this deistical Opinion. I do now disclaim it and do testify that Jesus Christ is the Son of god; that through him mankind can be Saved only; that the old and new testament contain the word of god that they are written by inspired Men and for mans Instruction. In a Catalogue of the Westover Library, lately published, there are many Books on divinity part thereof I would have bought but was disapointed therein. I have lately Sent a list of Books to a house in france. Your Invitation I think on with pleasure, but I fear my Situation will not allow me to visit you at your house Shortly. I am Sir your most obedt & very hum. Servt.,

Robert Carter

